Beck, Oh. J.
The ease is triable in this court de novo. In the abstract of plaintiffs it is alleged that all the evidence is set out therein. Defendants, by amended abstracts, deny that all the evidence is set out in the abstracts of plaintiffs *645and defendants, and allege that no part of it is certified or identified by the record of the court below. It is shown by the original evidence and records submitted to us that the fact is as alleged by defendants. There is no certificate or identification by the court or judge trying the case; and a certificate of the clerk fails to identify and show all the evidence in the case. We cannot, therefore, try the case, and must order it to be affirmed.
Certain motions to affirm, dismiss the appeal, and strike the evidence from the abstract, need not be considered.
Affirmed.